Case 8:19-cv-01489-SPF Document 32 Filed 09/03/20 Page 1 of 13 PageID 1721




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 ROBIN MCBROOM,

               Plaintiff,

 v.                                                Case No. 8:19-cv-1489-T-SPF

 ANDREW M. SAUL,
 Commissioner of the Social
 Security Administration,

               Defendant.
                                           /

                                         ORDER

        Plaintiff seeks judicial review of the denial of her claim for supplemental security

 income benefits (“SSI”), disability insurance benefits (“DIB”), and period of disability

 benefits. As the Administrative Law Judge’s (“ALJ”) decision was based on substantial

 evidence and employed proper legal standards, the Commissioner’s decision is affirmed.

        I.     Procedural Background

        Plaintiff filed applications for a period of disability, DIB, and SSI (Tr. 317-320,

 321-326).   The Commissioner denied Plaintiff’s claims both initially and upon

 reconsideration (Tr. 158-160, 161-163, 166-170, 171-175). Plaintiff then requested an

 administrative hearing (Tr. 176-177). Per Plaintiff’s request, the ALJ held a hearing at

 which Plaintiff appeared and testified (Tr. 47-79). Following the hearing, the ALJ issued

 an unfavorable decision finding Plaintiff not disabled and accordingly denied Plaintiff’s

 claims for benefits (Tr. 18-38). Subsequently, Plaintiff requested review from the Appeals

 Council, which the Appeals Council denied (Tr. 293-296, 7-14). Plaintiff then timely filed
Case 8:19-cv-01489-SPF Document 32 Filed 09/03/20 Page 2 of 13 PageID 1722




 a complaint with this Court (Doc. 1). The case is now ripe for review under 42 U.S.C. §§

 405(g), 1383(c)(3).

        II.     Factual Background and the ALJ’s Decision

        Plaintiff, who was born in 1982, claimed disability beginning January 15, 2015 (Tr.

 82, 96). Plaintiff obtained at least a high school education (Tr. 90, 382). Plaintiff has past

 relevant work experience as a patient care assistant; and other additional past jobs as a fry

 cook, a gas station attendant, and a busser (Tr. 93-94, 383). Plaintiff alleged disability due

 to anxiety, depression, black outs, cardiac condition, and syncope (Tr. 82-83, 96-97). She

 added skin cancer as a new medical condition in 2015 (Tr. 430). At the administrative

 hearing, she alleged disability due to schizoaffective disorder, migraine headaches, and

 problems with her left thumb and left dorsal compartment too (Tr. 61-65).

        In rendering the administrative decision, the ALJ concluded that Plaintiff met the

 insured status requirements through March 31, 2017, and had not engaged in substantial

 gainful activity since January 15, 2015, the alleged onset date (Tr. 21). After conducting

 a hearing and reviewing the evidence of record, the ALJ determined Plaintiff had the

 following severe impairments: tendonitis of the left hand and trigger fingers; status post

 release; lumbago; asthma; vertigo/ syncope unspecified type; depressive disorder; anxiety

 disorder; post-traumatic stress disorder (PTSD); and cannabis abuse (Tr. 21).

 Notwithstanding the noted impairments, the ALJ determined Plaintiff did not have an

 impairment or combination of impairments that met or medically equaled one of the listed

 impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 23). The ALJ then

 concluded that Plaintiff retained a residual functional capacity (“RFC”) to perform light



                                               2
Case 8:19-cv-01489-SPF Document 32 Filed 09/03/20 Page 3 of 13 PageID 1723




 exertion work; frequently grasp/ finger/ feel with left upper extremity; occasionally climb

 ramps/ stairs; never climb ladders/ ropes/scaffolds; no work around extremes of heat/

 cold, respiratory irritants, and hazards, such as open moving machinery and unprotected

 heights. She can understand/ remember/ carry out simple instructions and maintain

 persistence to perform simple tasks (Tr. 26). In formulating Plaintiff’s RFC, the ALJ

 considered Plaintiff’s subjective complaints and determined that, although the evidence

 established the presence of underlying impairments that reasonably could be expected to

 produce the symptoms alleged, Plaintiff’s statements as to the intensity, persistence, and

 limiting effects of her symptoms were not entirely consistent with the medical evidence

 and other evidence (Tr. 26).

        Considering Plaintiff’s noted impairments and the assessment of a vocational

 expert (“VE”), however, the ALJ determined Plaintiff could not perform her past relevant

 work (Tr. 36). Given Plaintiff’s background and RFC, the vocational expert (“VE”)

 testified that Plaintiff could perform other jobs existing in significant numbers in the

 national economy, such as ticket taker, mail clerk,        and survey worker (Tr. 37).

 Accordingly, based on Plaintiff’s age, education, work experience, RFC, and the

 testimony of the VE, the ALJ found Plaintiff not disabled (Tr. 37-38).

        III.   Legal Standard

        To be entitled to benefits, a claimant must be disabled, meaning he or she must be

 unable to engage in any substantial gainful activity by reason of any medically

 determinable physical or mental impairment which can be expected to result in death, or

 which has lasted or can be expected to last for a continuous period of not less than twelve



                                             3
Case 8:19-cv-01489-SPF Document 32 Filed 09/03/20 Page 4 of 13 PageID 1724




 months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment”

 is an impairment that results from anatomical, physiological, or psychological

 abnormalities, which are demonstrable by medically acceptable clinical and laboratory

 diagnostic techniques. 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

        The Social Security Administration, in order to regularize the adjudicative process,

 promulgated the detailed regulations currently in effect. These regulations establish a

 “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

 § 404.1520. If an individual is found disabled at any point in the sequential review, further

 inquiry is unnecessary. 20 C.F.R. § 404.1520(a). Under this process, the ALJ must

 determine, in sequence, the following: whether the claimant is currently engaged in

 substantial gainful activity; whether the claimant has a severe impairment, i.e., one that

 significantly limits the ability to perform work-related functions; whether the severe

 impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P,

 Appendix 1; and whether the claimant can perform his or her past relevant work. If the

 claimant cannot perform the tasks required of his or her prior work, step five of the

 evaluation requires the ALJ to decide if the claimant can do other work in the national

 economy in view of his or her age, education, and work experience. 20 C.F.R. §

 404.1520(a). A claimant is entitled to benefits only if unable to perform other work. Bowen

 v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. § 404.1520(g).

        A determination by the Commissioner that a claimant is not disabled must be

 upheld if it is supported by substantial evidence and comports with applicable legal

 standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant



                                              4
Case 8:19-cv-01489-SPF Document 32 Filed 09/03/20 Page 5 of 13 PageID 1725




 evidence as a reasonable mind might accept as adequate to support a conclusion.”

 Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305

 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v. Chater, 84 F.3d 1397,

 1400 (11th Cir. 1996). While the court reviews the Commissioner’s decision with

 deference to the factual findings, no such deference is given to the legal conclusions.

 Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citations

 omitted).

        In reviewing the Commissioner’s decision, the court may not re-weigh the evidence

 or substitute its own judgment for that of the ALJ even if it finds that the evidence

 preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239

 (11th Cir. 1983). The Commissioner’s failure to apply the correct law, or to give the

 reviewing court sufficient reasoning for determining that he or she has conducted the

 proper legal analysis, mandates reversal. Keeton, 21 F.3d at 1066. The scope of review is

 thus limited to determining whether the findings of the Commissioner are supported by

 substantial evidence and whether the correct legal standards were applied. 42 U.S.C. §

 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

        IV.    Analysis

        Plaintiff argues here that the ALJ erred by (1) failing to provide substantial

 evidence to support his RFC assessment and hypothetical to the VE; (2) failing to properly

 consider her subjective complaints; and (3) failing to order a psychological consultative

 examination. For the reasons that follow, this Court concludes that the ALJ applied the

 correct legal standards, and the ALJ’s decision is supported by substantial evidence.



                                             5
Case 8:19-cv-01489-SPF Document 32 Filed 09/03/20 Page 6 of 13 PageID 1726




               A. RFC

        The Court first considers whether the ALJ erred in formulating his RFC and

 hypothetical to the VE. In objecting to the RFC, Plaintiff does not challenge the weight

 assigned to her treating providers head-on, but she suggests that the ALJ erred by finding

 her capable of using her left hand “frequently” to grasp/finger/feel and by failing account

 for the limitations related to her severe anxiety disorder. She asserts that the ALJ should

 have considered medical records from her hand specialist Dr.Scott Gargasz and her

 physical/occupational therapists that show she has greater limitations of her left wrist,

 thumb, and fingers. As to her mental health impairments, Plaintiff complains that the

 ALJ’s limitation to “simple instructions and maintain persistence to perform simple tasks”

 does not comprehensively describe the extent and severity of her anxiety disorder.

        Under the statutory and regulatory scheme, a claimant’s RFC is a formulation

 ultimately reserved for the ALJ, not a treating provider or a State Agency physician or

 psychologist. Limitations in the RFC must be supported in the record, however, the ALJ’s

 RFC findings need not mirror or match a treating provider’s opinions (after all, the

 responsibility for assessing the RFC rests with the ALJ). See Bloodsworth, 703 F.2d at 1239.

 In reaching his RFC, the ALJ’s decision reflects that he considered the medical evidence

 as a whole. In particular, he discussed Plaintiff’s left hand condition including Dr.

 Gargasz’s office notes, Tampa General Hospital Hand Clinic occupational therapy

 treatment notes, and records related to her surgical interventions and injection treatments

 (Tr. 29-30). The ALJ stated that Dr. Gargasz’s records indicate “work status full duty/

 activity” in both April 2017 and December 2017. The ALJ also discussed that on



                                              6
Case 8:19-cv-01489-SPF Document 32 Filed 09/03/20 Page 7 of 13 PageID 1727




 December 27, 2017, the last visit with Dr. Gargasz included in the administrative record,

 Plaintiff reported no longer having pain in the left dorsum hand/ wrist or left thumb,

 reported pain in her left middle and ring fingers, and denied tingling and numbness (Tr.

 30). Dr. Gargasz’s plan for the future included further occupational therapy and trigger

 finger release to the left middle finger and left ring finger (R. 30). The ALJ discussed

 Plaintiff’s testimony at the administrative hearing that she underwent left hand surgery in

 January 2018 (Tr. 30). In light of the medical evidence and testimony, the ALJ assigned

 only “medium weight” to Dr. Gargasz’s opinion. The ALJ explained, “Although Dr.

 Gargasz is a treating specialist and had supporting unremarkable exams on that visit, he

 did not define specific work-related activities/ functional capacity involved in the term

 ‘full duty/ activity’” (Tr. 30).

        Relatedly, Plaintiff claims the ALJ should have discussed the fact that she wore a

 splint and cast. She posits that “[a]n individual wearing a wrist splint, a spica thumb splint

 and/or a cast would be unable to have the mobility to use that particular hand, wrist,

 thumb and fingers on a frequent basis” (Doc. 30, 28). As the Commissioner points out,

 however, the record evidence shows that Plaintiff’s cast was removeable (Tr. 1126, 1316)

 and that she could wear the splint nightly, during activity, or at all times except while

 bathing (Tr. 1151, 1156, 1163, 1168). Thus, there is no evidence that Plaintiff was required

 to wear the splint while performing work-related activities. In fact, as the ALJ noted,

 Plaintiff testified that surgery was beneficial, and that her only functional concern was not

 being able to fully extend her left ring finger (Tr. 64-65). The ALJ noted that the record

 shows she engaged in a wide range of activities including independent personal care,



                                               7
Case 8:19-cv-01489-SPF Document 32 Filed 09/03/20 Page 8 of 13 PageID 1728




 preparing light meals, doing some cleaning and laundry, and washing, feeding, watering

 and caring for her dog (Tr. 62, 70).

        Plaintiff similarly asserts the ALJ erred in crafting his RFC by failing to consider

 the mental health treatment notes of the nurse practitioner who treated her at Gracepoint,

 ARNP Seignon. Plaintiff recognizes that at the time of the ALJ’s decision, the regulations

 defined a nurse practitioner as a non-acceptable medical source or “other source” rather

 than an “acceptable medical source,” but argues nonetheless that her opinions are

 probative of the severity of her anxiety, depression, PTSD, and schizoaffective disorder.

 An ALJ’s decision must reflect that he has considered the medical evidence as a whole

 and that substantial evidence supports his conclusions. Dyer v. Barnhart, 395 F.3d 1206,

 1211 (11th Cir. 2005) (citing Foote v. Chater, 67 F.3d 1553, 1558 (11th Cir. 1995).

 Although an ALJ is not required to accept the opinion of an individual who is not listed

 as an “acceptable medical source,” information from other sources, such as nurse

 practitioners, “may provide insight into the severity of the impairment(s) and how it

 affects the individual’s ability to function.” SSR 06-3p, 2006 WL 2329939, *3-4 (2006).

        In reviewing the ALJ’s decision, I find the ALJ properly considered ARNP

 Seignon’s records, and discussed thoroughly Plaintiff’s treatment at Gracepoint,

 specifically discussing Seignon’s assessments of Plaintiff and noting that at the time she

 was not considered an acceptable medical source for the purpose of diagnosis (Tr. 34).

 He noted Plaintiff’s “serious anxiety issues in public and with doctors,” her bouts with

 depression, her schizoaffective disorder, and PTSD (Tr. 33-34). The ALJ discussed

 Seignon’s evaluations and evaluations by other providers at Gracepoint and Tampa



                                             8
Case 8:19-cv-01489-SPF Document 32 Filed 09/03/20 Page 9 of 13 PageID 1729




 Family Health Center, as well as the consultative evaluation by Thomas Trimmer, Ph.D.

 and the state agency psychological consultants, Pamela Green and Dana Deboskey (Tr.

 33-35). In support of the RFC, the ALJ explained:

     In regard to her mental state, her record reflects a number of diagnoses, many not
     particularly consistent with one another. She maintains an independent lifestyle
     with multiple friends and family members, and generally follows medical
     recommendations. She denies side effects of psychotropic medication. Exams
     repeatedly show some depressed mood but good eye contact and hygiene, normal
     thought content and speech, and intact insight and judgment, without suicidal or
     homicidal ideation and no hallucinations. In general, the underlying mental
     issues appear to have been adequately considered and accounted for with the
     limitation to no more than simple instructions and simple tasks.

 (Tr. 36).

        Looking at the ALJ’s decision against the administrative record, this Court

 concludes that the ALJ properly considered all of the evidence, weighed the opinion

 evidence, and provided good reasons for discounting opinions that he did not adopt as

 required by the regulations. In support of his RFC finding, the ALJ considered all

 symptoms and the extent to which the symptoms can reasonably be accepted as consistent

 with the objective medical evidence and other evidence based on 20 C.F.R. §§ 404.1529,

 416.929 and SSR 16-3p. He also considered the opinion evidence as required by 20 C.F.R.

 §§ 404.1527, 416.927 and evaluated Plaintiff’s subjective complaints as required by the

 Eleventh Circuit’s pain standard. He discussed Plaintiff’s testimony and considered her

 statement that she has ongoing issues holding onto objects with her left hand, and

 concluded that “claimant’s medically determinable impairments could reasonably be

 expected to cause the alleged symptoms; however, the claimant’s statements concerning

 the intensity, persistence, and limiting effects of these symptoms are not entirely consistent



                                               9
Case 8:19-cv-01489-SPF Document 32 Filed 09/03/20 Page 10 of 13 PageID 1730




  with the medical evidence and other evidence in the record for the reasons explained in

  this decision” (Tr. 27).

          Ultimately, under the statutory and regulatory scheme, a claimant’s RFC is a

  formulation reserved for the ALJ, who must support his findings with substantial

  evidence. See 20 C.F.R. § 404.1546(c). Based on the substantial evidence the ALJ

  summarized, the ALJ restricted Plaintiff to light work, with a limitation to frequent grasp/

  finger/feel with her left hand and ability to understand/ remember/ carry out simple

  instructions and maintain persistence to perform simple tasks (Tr. 26). The task of this

  Court is simply to determine whether substantial evidence supports the ALJ’s decision,

  not to substitute its judgment for that of the Commissioner. To the extent Plaintiff asks

  the Court to re-weigh the evidence or substitute its opinion for that of the ALJ, this Court

  cannot. Where, as here, the ALJ’s findings are based on the correct legal standards and

  are supported by substantial evidence, the Commissioner’s decision must be affirmed even

  if this Court would have reached a different conclusion. Bloodsworth, supra, 703 F.2d at

  1239.

                 B. Subjective Complaints

          In a separate argument, Plaintiff maintains that the ALJ erred by failing to properly

  consider her subjective complaints. Specifically, she asserts that the ALJ failed to consider

  the longitudinal record of her mental health problems, the severity of her POTS diagnosis

  that caused syncopal episodes and dizziness, and her severe left hand impairment.

  Plaintiff’s second argument is intertwined with her first argument, as the ALJ is tasked

  with considering a claimant’s subjective complaints when formulating the RFC. See 20



                                               10
Case 8:19-cv-01489-SPF Document 32 Filed 09/03/20 Page 11 of 13 PageID 1731




  C.F.R §§ 404.1529(a), (b); 416.929(a), (b).       As the Commissioner notes, Plaintiff’s

  cardiologist ultimately diagnosed Plaintiff with bradycardia rather than POTS, and noted

  that the six months monitoring of the implantable loop recorder showed no new episodes

  of bradycardia and only a single episode of a three-second pause while she was sleeping

  and no syncope (Tr. 1323). The ALJ properly considered Plaintiff’s subjective symptoms

  as required by the applicable regulations, finding Plaintiff’s conditions not as limiting as

  she alleged (Tr. 26). Plaintiff has failed to show that her impairments caused limitations

  on her ability to work beyond the limitations found by the ALJ.

                 C. Consultative Examination

         Lastly, Plaintiff maintains the ALJ erred by failing to order a consultative

  psychological examination. She correctly asserts that the ALJ has a basic obligation to

  develop a full and fair record before reaching a disability determination. Ellison v. Banhart,

  355 F.3d 1272, 1276 (11th Cir. 2003). However, when the administrative record contains

  sufficient evidence for the ALJ to make an informed decision, a consultative examination

  is not required. Ingram v. Comm= r of Soc. Sec., 496 F.3d 1253, 1269 (11th Cir. 2007) (citing

  Doughty v. Apfel, 245 F.3d 1274, 1281 (11th Cir. 2001) (regulations normally require a

  consultative examination only when necessary information is not in the record and cannot

  be obtained from claimant=s treating medical sources or other medical sources). 1


         1
           A non-exhaustive list of situations requiring a consultative examination appears
  at 20 C.F.R. ' 404.1519a(b) and includes situations where (1) the additional evidence
  needed is not contained in the records of claimant=s medical sources; (2) the evidence
  that may have been available from claimant=s treating or other medical sources cannot
  be obtained for reasons beyond claimant=s control, such as death or non-cooperation of a
  medical source; (3) highly technical or specialized medical evidence that the
  Commissioner needs is not available from claimant=s treating or other medical sources;


                                               11
Case 8:19-cv-01489-SPF Document 32 Filed 09/03/20 Page 12 of 13 PageID 1732




  Moreover, Plaintiff bears the burden of proving disability, and is responsible for producing

  evidence to support her claim. Ellison, supra, at 1276. Plaintiff has not pointed to

  evidentiary gaps that resulted in unfairness or clear prejudice. Rather, buttressing her

  assertion that a consultative examination was needed, Plaintiff asserts the ALJ indicated

  that the consultative psychologist Trimmer stopped short of providing specific work-

  related limitations and “reject[ed] all of [her] mental health records from Gracepoint”

  (Doc. 30, p.43); leaving only the non-examining state agency psychologists’ opinions

  which alone do not constitute substantial evidence. She asserts that the ALJ was left

  “without any reliable opinion evidence on which to make an informed mental residual

  capacity determination” and had a duty to order an updated psychological evaluation

  (Doc. 30, p 44). To the contrary, I find the administrative record contains ample evidence

  concerning Plaintiff=s mental health for the ALJ to reach an informed decision. Ingram,

  supra. The claimant bears the burden of proving disability and is responsible for providing

  evidence to support her claim. No evidentiary gaps are identified. As to Plaintiff’s

  conclusion that the ALJ lacked evidence from which to form his RFC, this Court finds

  this argument flawed because the ALJ is not required to base his RFC finding on a medical

  source opinion. Rather, as stated previously, under the statutory and regulatory scheme,

  a claimant’s RFC is a formulation reserved for the ALJ, who must support his findings




  or (4) there is an indication of a change in claimant=s condition that is likely to affect
  claimant=s ability to work, but the current severity of claimant=s impairment is not
  established. 20 C.F.R. ' 404.1519a(b)(1)-(4).



                                                12
Case 8:19-cv-01489-SPF Document 32 Filed 09/03/20 Page 13 of 13 PageID 1733




  with substantial evidence. See 20 C.F.R. § 404.1546(c). The ALJ did so in this case.

  Therefore, the ALJ in this case did not need to further develop the record.

         V.     Conclusion

         Accordingly, after consideration, it is hereby

         ORDERED:

          1. The decision of the Commissioner is affirmed.

          2. The Clerk is directed to enter final judgment in favor of the Commissioner and

  close the case.

         ORDERED in Tampa, Florida, on this 3rd day of September, 2020.




                                              13
